Mr. Chief Justice Negrón Fernández,
concurring.
I agree with the grounds on which the majority opinion is based and the conclusion reached. I believe, however, that a comparative analysis of the relevant provisions contained in 00 291 (i) and 307 of the Political Code, as they were originally adopted and still exist today, helps to determine that the scope of the exemption granted by § 291 (i), within the legislative purpose, was to benefit and protect only the type of persons — mechanics and artisans — mentioned in both of the sections cited, which, as part of the same legal body, were adopted by the Legislature at the same time.